DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the inventions of claims 1-25, including, inter-alia, a sensor for sensing a dissolved oxygen concentration in a liquid medium comprising a working electrode and an Ag/AgCl reference electrode, where the reference electrode’s surface area is equal to or larger than that of the working electrode and both electrodes are configured to be in contact with the liquid medium, circuitry configured to temporarily retain a floating voltage between the electrodes, circuitry comprising a voltage source configured to apply a measurement voltage between the electrodes during a first measurement period to cause dissolved oxygen to react by reduction at a surface of the working electrode to produce an evoked current, circuitry configured to apply a voltage between the electrodes equal to the temporarily retained floating voltage during a second measurement period immediately following and of equal duration as the first period to produce a current in the working electrode, and circuitry configured to generate a signal representative of the oxygen concentration based on a measured net charge to the working electrode which is equal to a sum of charges transferred to the working electrode during at least a last part of the first measurement period and during at least a last part of the second measurement period, the 
Holmstrom (US 6447670) discloses a similar oxygen sensing electrode system, as discussed in previous Office Actions, which does apply a floating voltage but does not measure current while the floating voltage is applied; Holmstrom (US 6321101) also discloses a similar system using only two electrodes, but uses its floating voltage in the same manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791